



Exhibit 10.1
Non-Employee Director Compensation


Effective July 1, 2018, the cash compensation payable to non-employee directors
of the Board is as follows, paid quarterly in advance:


Retainer
Amount
Annual
$30,000
Chairman of the Board
$20,000
Committee Service
$5,000
Audit Committee Chair
$15,000
Compensation Committee Chair
$8,000
Corporate Governance Committee Chair
$6,000



The equity compensation payable to non-employee directors of the Board is
pursuant to the iPass Inc. Amended and Restated 2003 Non-Employee Directors
Plan, in which each non-employee director when first elected to the Board will
receive, as an initial grant, a restricted stock award (“RSA”) with a value of
$74,380, and at each annual meeting each non-employee director will receive, as
an annual grant, an RSA with a value of $47,642.











